Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 2, 4, 7-11, 16, 18, 20-22, 29-31, and 34-37 are allowable. The restriction requirement for unity of invention, as set forth in the Office action mailed 12/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group I-IV is withdrawn. Claims 2, 4, 20-21, 29-31, and 34-37, directed to non-elected inventions, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner' s amendment was given in a telephone interview with Applicant's representative Ms. Rachel Near on 07/07/2022.
The application has been amended as follows: 
1) In claim 4 at line 3, “form the group” has been changed to –from a group— and at line 5, “form the group” has been changed to –from the group--
2) In claim 7 at line 3, “the thickness of the first layer”, and at line 5 “the thickness of the second layer” have been changed to --a thickness of the first layer--, and --a thickness of the second layer--
3) In claim 9 at line 3, “the diameter” has been changed to –a diameter—
4) In claim 35 at lines 1-2, “the chirality of the analyte, the presence of chiral analyte, the circular dichroism of sample, the concentration” has been changed to – a chirality of the analyte, a presence of chiral analyte, a circular dichroism of sample, a concentration —
Allowable Subject Matter
Claims 1, 2, 4, 7-11, 16, 18, 20-22, 29-31, and 34-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claims 1 and 37, the closest reference to Sun et al. (WO 2016064859) discloses a nanostructured material and method thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claims 1 and 37.
 	Regarding claims 1 and 37, nanostructured plasmonic material, comprising: “the first principle axis of the first array is rotated at a rotation angle compared to the first third principle axis of the second array, the first nanostructured layer is achiral; wherein the second nanostructured layer is achiral; wherein the nanostructured plasmonic material is a Moire chiral metamaterial; and wherein: the second nanostructured layer is disposed on the first nanostructured layer; or the nanostructured plasmonic material further comprises a third layer located between the first nanostructured layer and the second nanostructured layer and in contact with the first nanostructured layer and the second nanostructured layer.” along with other limitations of claim 1 and 37. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100232017 teaches plasmonic nanowire composite metamaterials. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8:00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886